Exhibit 10.2

 

Opening Transaction

 

To:

 

Regal Entertainment Group

 

 

 

A/C:

 

YHGHR0

 

 

 

From:

 

Credit Suisse Capital LLC

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

 

Re:

 

Convertible Bond Hedge Transaction

 

 

 

Ref. No:

 

53380038

 

 

 

Date:

 

March 5, 2008

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse Capital LLC
(“Dealer”), represented by Credit Suisse Securities (USA) LLC (“Agent”) as its
agent, and Regal Entertainment Group (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 


1.     THIS CONFIRMATION IS SUBJECT TO, AND INCORPORATES, THE DEFINITIONS AND
PROVISIONS OF THE 2000 ISDA DEFINITIONS (INCLUDING THE ANNEX THERETO) (THE “2000
DEFINITIONS”) AND THE DEFINITIONS AND PROVISIONS OF THE 2002 ISDA EQUITY
DERIVATIVES DEFINITIONS (THE “EQUITY DEFINITIONS”, AND TOGETHER WITH THE 2000
DEFINITIONS, THE “DEFINITIONS”), IN EACH CASE AS PUBLISHED BY THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION, INC. (“ISDA”).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE 2000 DEFINITIONS AND THE EQUITY DEFINITIONS, THE
EQUITY DEFINITIONS WILL GOVERN.  CERTAIN DEFINED TERMS USED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN THE INDENTURE TO BE DATED AS OF MARCH 10, 2008
BETWEEN COUNTERPARTY AND U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE (THE
“INDENTURE”) RELATING TO THE USD190,000,000 PRINCIPAL AMOUNT OF  6.25%
CONVERTIBLE SENIOR NOTES DUE 2011 (THE “CONVERTIBLE NOTES”).  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS DEFINED IN THE INDENTURE AND THIS
CONFIRMATION, THIS CONFIRMATION SHALL GOVERN.  FOR THE AVOIDANCE OF DOUBT,
(I) THE TRANSACTION SHALL BE THE ONLY TRANSACTION UNDER THE AGREEMENT AND
(II) REFERENCES HEREIN TO SECTIONS OF THE INDENTURE ARE BASED ON THE DRAFT OF
THE INDENTURE MOST RECENTLY REVIEWED BY THE PARTIES AT THE TIME OF EXECUTION OF
THIS CONFIRMATION.  IF ANY RELEVANT SECTIONS OF THE INDENTURE ARE CHANGED, ADDED
OR RENUMBERED BETWEEN THE EXECUTION OF THIS CONFIRMATION AND THE EXECUTION OF
THE INDENTURE, THE PARTIES WILL AMEND THIS CONFIRMATION IN GOOD FAITH TO
PRESERVE THE ECONOMIC INTENT OF THE PARTIES.  THE PARTIES FURTHER ACKNOWLEDGE
THAT REFERENCES TO THE INDENTURE HEREIN ARE REFERENCES TO THE INDENTURE AS IN
EFFECT ON THE DATE OF ITS EXECUTION AND IF THE INDENTURE IS AMENDED FOLLOWING
ITS EXECUTION, ANY SUCH AMENDMENT WILL BE DISREGARDED FOR PURPOSES OF THIS
CONFIRMATION UNLESS THE PARTIES AGREE OTHERWISE IN WRITING.  THE TRANSACTION IS
SUBJECT TO EARLY UNWIND IF THE CLOSING OF THE CONVERTIBLE NOTES IS NOT
CONSUMMATED FOR ANY REASON, AS SET FORTH BELOW IN SECTION 8(J).


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

--------------------------------------------------------------------------------


 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency and (ii) the replacement of the word “third” in the
last line of Section 5(a)(i) with the word “first”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 


2.     THE TRANSACTION CONSTITUTES A SHARE OPTION TRANSACTION FOR PURPOSES OF
THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO WHICH THIS
CONFIRMATION RELATES ARE AS FOLLOWS:


 

General Terms:

 

Trade Date:

 

March 5, 2008

 

 

 

Effective Date:

 

March 10, 2008

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.001 per share (Ticker Symbol:
“RGC”).

 

 

 

Number of Options:

 

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be automatically
increased as of the date of exercise by Credit Suisse Securities (USA) LLC, as
representative of the Initial Purchasers (as defined in the Purchase Agreement),
of their option pursuant to Section 1 of the Purchase Agreement, dated as of
March 5, 2008, between Counterparty and Credit Suisse Securities (USA) LLC, as
representative of the Initial Purchasers party thereto (the “Purchase
Agreement”), by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Conversion
Rate”(1) (as defined in the Indenture, but without regard to any adjustments to
the Conversion Rate pursuant to Sections 10.3 or 10.7 of the Indenture) as of
such date.

--------------------------------------------------------------------------------

 

(1) Terminology to be made consistent with the offering documents.

 

2

--------------------------------------------------------------------------------


 

 

Strike Price:

 

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.

 

 

 

 

 

Number of Shares:

 

The product of the Number of Options and the Option Entitlement.

 

 

 

 

 

Premium:

 

USD12,000,000 (Premium per Option USD63.157895); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option shall be paid on the Additional Premium Payment Date.

 

 

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

 

 

Additional Premium Payment Date:

 

The closing date for the purchase and sale of the Additional Convertible Notes.

 

 

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

 

 

Related Exchange:

 

All Exchanges

Procedures for Exercise:

 

 

 

 

Exercise Date:

 

Each Conversion Date.

 

 

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Notes (such Convertible Notes, each in
denominations of USD1,000 principal amount, the “Relevant Convertible Notes” for
such Conversion Date).

 

 

 

 

 

Exercise Period:

 

The period from and excluding the Trade Date to and including the Expiration
Date.

 

 

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the “Business Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

 

 

 

 

 

Automatic Exercise on

 

 

 

Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

 

 

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder, the “Scheduled Trading Day” (as
defined in the Indenture) immediately preceding the first Scheduled Trading Day
of the relevant “Settlement Period” (as defined in the Indenture), subject to
“Notice of Exercise” below; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Date occurring during the period

 

3

--------------------------------------------------------------------------------


 

 

 

starting on the 35th Scheduled Trading Day immediately preceding the Maturity
Date (the “Final Settlement Period”), the Notice Deadline shall be the Business
Day immediately following such Exercise Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
PM, New York City time, on the Notice Deadline in respect of such exercise of
(i) the number of Options being exercised on such Exercise Date, (ii) the
scheduled settlement date under the Indenture for the Relevant Convertible Notes
for the related Conversion Date, (iii) whether such Relevant Convertible Notes
will be settled by Counterparty by delivery of cash, Shares or a combination of
cash and Shares and, if such a combination, the “Fixed Cash Amount” (as defined
in the Indenture), and (iv) the first Scheduled Trading Day of the Settlement
Period for such Relevant Convertible Notes; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Notes for any Conversion Date occurring during the Final Settlement
Period, the content of such notice shall be as set forth in clauses (i) and
(iii) above.  For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that, notwithstanding the foregoing, such notice (and the related automatic
exercise of Options) shall be effective if given after the relevant Notice
Deadline but prior to 5:00 PM New York City time on the fifth Exchange Business
Day of such Settlement Period, in which event the Calculation Agent shall have
the right to adjust the Delivery Obligation (as defined below) as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the applicable Notice Deadline. 
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of its election of
the settlement method applicable to the Convertible Notes.

 

 

 

Dealer’s Telephone Number

 

 

 

4

--------------------------------------------------------------------------------


 

 

and Telex and/or Facsimile Number

 

 

 

and Contact Details for purpose of

 

 

 

Giving Notice:

 

To:

Credit Suisse Securities (USA) LLC

 

 

 

 

Eleven Madison Avenue

 

 

 

 

New York, NY 10010

 

 

 

Attn:

Equity Linked Origination Group

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, subject to the delivery of Notice of Exercise and Notice
of Delivery Obligation, if any, the settlement date for the Shares and/or cash
to be delivered in respect of the Relevant Convertible Notes for the relevant
Conversion Date under the terms of the Indenture.

 

 

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to Notice of Exercise above and Dividends (under
Adjustments) below, in respect of any Exercise Date, Dealer will deliver to
Counterparty on the related Settlement Date a number of Shares and/or an amount
of cash equal to the aggregate number of Shares, if any, that Counterparty would
be obligated to deliver to the holder(s) of the Relevant Convertible Notes for
such Conversion Date pursuant to clause (iii)(2) of the last paragraph of
Section 10.2(b) of the Indenture and/or the aggregate amount of cash, if any, in
excess of USD1,000 per Convertible Note (in denominations of USD1,000) that
Counterparty would be obligated to deliver to holder(s) pursuant to clause
(ii) or clause (iii)(1), as applicable, of the last paragraph of
Section 10.2(b) of the Indenture (except that such aggregate number of Shares
shall be determined without taking into consideration any rounding pursuant to
Section 10.2(d) of the Indenture and shall be rounded down to the nearest whole
number) and cash in lieu of fractional shares, if any, resulting from such
rounding, if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Notes by the Convertible Note Settlement
Method, notwithstanding any different actual election by Counterparty with
respect to the settlement of such Relevant Convertible Notes (such Shares and/or
cash, collectively, the “Convertible Obligation”); provided that the Convertible
Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Sections 10.3 or 10.7 of the Indenture and any interest payment that
the Counterparty is (or would have been) obligated to deliver to holder(s) of
the Relevant Convertible Notes for such Conversion Date; and provided further
that if such exercise relates to the conversion of Relevant Convertible Notes in
connection with which holders thereof are entitled to receive additional Shares
and/or cash

 

5

--------------------------------------------------------------------------------


 

 

 

pursuant to the adjustments to the Conversion Rate set forth in Section 10.3 of
the Indenture, then, notwithstanding the foregoing, the Delivery Obligation
shall include such additional Shares and/or cash, except that the Delivery
Obligation shall be capped so that the value of the Delivery Obligation per
Option (with the value of any Shares included in the Delivery Obligation
determined by the Calculation Agent using the “VWAP” (as defined in the
Indenture) on the last day of the relevant Settlement Period) does not exceed
the amount as determined by the Calculation Agent that would be payable by
Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount, (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 10.3 of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(a) of this Confirmation).  For the avoidance of
doubt, if the “Daily Conversion Value” (as defined in the Indenture) for each of
the Settlement Period Trading Days (as defined in the Indenture) occurring in
the relevant Settlement Period is less than or equal to the Strike Price, Dealer
will have no delivery obligation hereunder in respect of the related Exercise
Date.  Notwithstanding the foregoing, and in addition to the cap described in
the further proviso to the preceding sentence, in all events the Delivery
Obligation shall be capped so that the value of the Delivery Obligation does not
exceed the value of the Convertible Obligation (with the Convertible Obligation
determined based on the actual settlement method elected by Counterparty with
respect to such Relevant Convertible Notes instead of the Convertible Note
Settlement Method and with the value of any Shares included in the either the
Delivery Obligation or such Convertible Obligation determined by the Calculation
Agent using the VWAP on the last day of the relevant Settlement Period).

 

 

 

Convertible Note Settlement Method:

 

For any Relevant Convertible Notes, if Counterparty has notified Dealer in the
related Notice of Exercise that it has elected to satisfy its conversion
obligation in respect of such Relevant Convertible Notes in cash or in a
combination of cash and Shares in accordance with Section 10.2 of the Indenture
(a “Cash Election”) with a Fixed Cash Amount of at least USD1,000, the
Convertible Note Settlement Method shall be the settlement method actually so
elected by Counterparty in respect of such Relevant Convertible

 

6

--------------------------------------------------------------------------------


 

 

 

 

Notes; otherwise, the Convertible Note Settlement Method shall assume
Counterparty had made a Cash Election with respect to such Relevant Convertible
Notes with a Fixed Cash Amount of USD1,000 per Relevant Convertible Note.

 

 

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant Settlement Period), Counterparty shall give Dealer notice of the
final number of Shares and/or cash comprising the relevant Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Settlement Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares and/or cash comprising the Convertible
Obligations for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Dealer’s obligations with respect to Delivery Obligation,
each as set forth above, in any way).

 

 

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements, including, without
limitation, with respect to any sale, re-sale, assignment or transfer of such
Shares, under applicable securities laws that exist as a result of the fact that
Buyer is the issuer of the Shares.

 

 

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

 

 

 

 

Adjustments:

 

 

 

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 10.4(a), (b), (c) or (d) of the
Indenture (each, an “Adjustment Event”), the Calculation Agent shall make the
corresponding adjustment in respect of any one or more of the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture.  Immediately upon the occurrence of any Adjustment
Event, Counterparty shall notify the Calculation

 

7

--------------------------------------------------------------------------------


 

 

 

 

Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Relevant Convertible Notes in respect of such
Adjustment Event has been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.

 

 

 

 

 

Dividends:

 

If an ex-dividend date for a cash dividend or distribution on the Shares occurs
on or after the Trade Date and on or prior to the Expiration Date and the amount
of such dividend or distribution is less than Ordinary Dividend Amount, or if no
ex-dividend date for a cash dividend or distribution on the Shares occurs in any
regular quarterly dividend period of Counterparty that falls, in whole or in
part, after the Trade Date and on or prior to the Expiration Date, then the
Calculation Agent will make adjustments to the Delivery Obligation in respect of
each Exercise Date as it determines appropriate to account for the economic
effect on the Transaction of such shortfall.

 

 

 

 

 

Ordinary Dividend Amount:

 

For the first dividend or distribution on the Shares for which the ex dividend
date occurs during any regular quarterly dividend period of Counterparty,
USD0.30; for any other dividend or distribution on the Shares for which the ex
dividend date occurs during the same regular quarterly dividend period, USD0.00.

 

 

 

 

Extraordinary Events:

 

 

 

 

 

 

 

 

Merger Events and Tender Offer:

 

Notwithstanding Section 12.1 of the Equity Definitions, a “Merger Event” or
“Tender Offer” means the occurrence of any event or condition set forth in
Section 10.12 or Section 10.4(e), respectively, of the Indenture.

 

 

 

 

 

Consequences of Merger Events

 

 

 

and Tender Offers:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction, to the extent an analogous adjustment is made under
the Indenture in respect of such Merger Event or Tender Offer; provided that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional Shares as set forth in Sections 10.3 or 10.7
of the Indenture.

 

 

 

 

 

Notice of Merger or Tender Offer

 

 

 

Consideration:

 

Upon the occurrence of a Merger Event or Tender Offer that causes the Shares to
be converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), Counterparty
shall reasonably promptly (but in any event prior to the

 

8

--------------------------------------------------------------------------------


 

 

 

relevant merger date) notify the Calculation Agent of (i) the weighted average
of the types and amounts of consideration received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event or Tender Offer who
affirmatively make such an election and (ii) the details of the adjustment made
under the Indenture in respect of such Merger Event or Tender Offer.

 

 

 

Nationalization, Insolvency

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

(a)   Change in Law:

 

Applicable

 

 

 

 

 

(b)   Insolvency Filing:

 

Applicable

 

 

 

 

 

(c)   Hedging Disruption:

 

Applicable

 

 

 

 

 

(d)   Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.

Calculation Agent:

 

Dealer

 

 

 

4.

Account Details:

 

 

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

 

 

 

Citibank, National Association

 

 

 

 

Bank Routing: 021-000-089

 

 

 

 

Swift: CITIUS33

 

 

 

 

Account Name: Credit Suisse Capital LLC

 

 

 

 

Account No.: 3045-9883

 

 

 

 

BIC: CSFBUS3L

 

 

 

 

 

 

 

 

Counterparty Payment Instructions:

 

 

 

 

 

 

 

 

 

To be provided by Counterparty.

 

 

 

9

--------------------------------------------------------------------------------


 


5.     OFFICES:


 

The Office of Dealer for the Transaction is:

 

Credit Suisse Capital LLC

Eleven Madison Avenue

New York, NY 10010

 

The Office of Counterparty for the Transaction is:

 

Regal Entertainment Group

7132 Regal Lane

Knoxville, TN 37918

 


6.     NOTICES: FOR PURPOSES OF THIS CONFIRMATION:


 

(a)           Address for notices or communications to Counterparty:

 

To:

 

Regal Entertainment Group

 

 

7132 Regal Lane

 

 

Knoxville, TN 37918

Attn:

 

Chief Financial Officer

Telephone:

 

(865) 922-1123

Facsimile:

 

(865) 922-6085

 

(b)           Address for notices or communications to Dealer:

 

To:

 

Credit Suisse Capital LLC

 

 

c/o Credit Suisse Securities (USA) LLC

 

 

Eleven Madison Avenue

 

 

New York, NY10010

Attn:

 

Equity Linked Origination Group

 


7.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS:


 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction) purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
(or an equivalent interest, including a unit of beneficial interest in a trust
or limited partnership or a depository share) or any security convertible into
or exchangeable or exercisable for Shares.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB

 

10

--------------------------------------------------------------------------------


 

Statements 128, 133 ( as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or
03-6 (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(viii)        On each of the Trade Date, the Premium Payment Date and the
Additional Premium Payment Date, if any, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

 

(ix)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 2 of the Purchase Agreement are true and
correct as of the Trade Date, the Effective Date and, if applicable, the
Additional Premium Payment Date and are hereby deemed to be repeated to Dealer
as if set forth herein.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

 

11

--------------------------------------------------------------------------------


 

(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

(f)            Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement.

 

8.  Other Provisions:

 

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions (except in the event of a Merger Event, Insolvency, or
Nationalization, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, that resulted from an event or events within Counterparty’s control) (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
relevant merger date under the Indenture or Early Termination Date, as
applicable (“Notice of Share Termination”).  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the relevant merger date under the Indenture or Early
Termination Date, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

12

--------------------------------------------------------------------------------


 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements, including, without
limitation, with respect to any sale, re-sale, assignment or transfer of such
Share Termination Delivery Units, under applicable securities laws as a result
of the fact that Buyer is the issuer of any Share Termination Delivery Units (or
any part thereof).

 

(b)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(b) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, to enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer.  “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
page RGC <equity> VAP (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

 

(c)                                  Repurchase Notices.  Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if, following such repurchase, the Notice Percentage as determined on such day
is (i) greater than 6% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof).  The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day.  In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(c) then Counterparty agrees to indemnify
and hold

 

13

--------------------------------------------------------------------------------


 

harmless Dealer, its affiliates and their respective directors, officers and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against an
Indemnified Party, such Indemnified Party shall promptly notify Counterparty in
writing, and any counsel retained by such Indemnified Party shall be reasonably
acceptable to Counterparty.  Counterparty shall be relieved from liability to
the extent that the Indemnified Party fails to promptly notify Counterparty of
any action commenced against it in respect of which indemnity may be sought
hereunder; provided, that failure to notify Counterparty (x) shall not relieve
Counterparty from any liability hereunder to the extent it is not materially
prejudiced as a result thereof and (y) shall not, in any event, relieve
Counterparty from any liability that it may have otherwise than on account of
this paragraph (c).  Counterparty shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Party from and against any loss or liability by
reason of such settlement or judgment.  Counterparty shall not, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Party. 
If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability.  In addition, Counterparty will reimburse any Indemnified
Party for all expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(d)                                 Additional Termination Events.  The
occurrence of (i) an event of default with respect to Counterparty under the
terms of the Convertible Notes as set forth in Section 5.01 of the Indenture, or
(ii) an Amendment Event shall be an Additional Termination Event with respect to
which the Transaction is the sole Affected Transaction and Counterparty is the
sole Affected Party, and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer.

 

(e)                                  Right to Extend.  Dealer may postpone any
Settlement Date or any other date of valuation or delivery by Dealer, with
respect to some or all of the relevant Options (in which event the Calculation
Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines, in its reasonable discretion based on advice of counsel, that such
extension is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions in the
cash market or the stock borrow market or other relevant market or to enable
Dealer to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

14

--------------------------------------------------------------------------------


 

(f)                                    Staggered Settlement. Dealer may, by
notice to Counterparty prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on one or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to the date that follows such Nominal Settlement Date by 10 Settlement
Period Trading Days, but not prior to the relevant Conversion Date) or delivery
times and how it will allocate the Shares it is required to deliver under
“Delivery Obligation” (above) among the Staggered Settlement Dates or delivery
times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(g)           Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld;
provided that Dealer may transfer or assign without any consent of Counterparty
its rights and obligations hereunder, in whole or in part, to (i) any of its
affiliates or (ii) any person of credit quality equivalent to Dealer; provided
further that at any time at which (1) the Equity Percentage exceeds 9.0%,
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law (the “DGCL Takeover Statute”) or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Laws (including, without limitation, “interested stockholder” or
“acquiring person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 0.5% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), or (3) a Hedging Disruption has occurred and is
continuing, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after using its commercially reasonable efforts on pricing terms reasonably
acceptable to Dealer such that an Excess Ownership Position or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position or Hedging Disruption, as the case may be, no longer exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(a) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction. 
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

 

(h)                                 Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy.  For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

15

--------------------------------------------------------------------------------


 

(i)                                     Netting and Set-off.

 

(i)                                     If on any date cash would otherwise be
payable or Shares or other property would otherwise be deliverable hereunder or
pursuant to the Agreement or pursuant to any other agreement between the parties
by Counterparty to Dealer and cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Dealer to Counterparty
and the type of property required to be paid or delivered by each such party on
such date is the same, then, on such date, each such party’s obligation to make
such payment or delivery will be automatically satisfied and discharged and, if
the aggregate amount that would otherwise have been payable or deliverable by
one such party exceeds the aggregate amount that would otherwise have been
payable or deliverable by the other such party, replaced by an obligation of the
party by whom the larger aggregate amount would have been payable or deliverable
to pay or deliver to the other party the excess of the larger aggregate amount
over the smaller aggregate amount.

 

(ii)                                  In addition to and without limiting any
rights of set-off that a party hereto may have as a matter of law, pursuant to
contract or otherwise, upon the occurrence of an Early Termination Date, Dealer
shall have the right to terminate, liquidate and otherwise close out the
Transaction and to set off any obligation or right that Dealer or any affiliate
of Dealer may have to or against Counterparty hereunder or under the Agreement
against any right or obligation Dealer or any of its affiliates may have against
or to Counterparty, including without limitation any right to receive a payment
or delivery pursuant to any provision of the Agreement or hereunder.  In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of the same type, such obligation and right shall be
set off in kind.  In the case of a set-off of any obligation to release, deliver
or pay assets against any right to receive assets of any other type, the value
of each of such obligation and such right shall be determined by the Calculation
Agent and the result of such set-off shall be that the net obligor shall pay or
deliver to the other party an amount of cash or assets, at the net obligor’s
option, with a value (determined, in the case of a delivery of assets, by the
Calculation Agent) equal to that of the net obligation.  In determining the
value of any obligation to release or deliver Shares or any right to receive
Shares, the value at any time of such obligation or right shall be determined by
reference to the market value of the Shares at such time, as determined by the
Calculation Agent.  If an obligation or right is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation or right, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained.

 

(iii)                               Notwithstanding any provision of the
Agreement (including without limitation Section 6(f) thereof) and this
Confirmation (including without limitation this Section 8(i)) or any other
agreement between the parties to the contrary, (A) Counterparty shall not net or
set off its obligations under the Transaction, if any, against its rights
against Dealer under any other transaction or instrument, (B) Dealer may net and
set off any rights of Dealer against, or obligations of Dealer to, Counterparty
arising under the Transaction only against obligations of Dealer to, or rights
of Dealer against, Counterparty arising under any transaction or instrument if
such transaction or instrument is classified as equity under United States
Generally Accepted Accounting Principles and (C) in the event of bankruptcy or
liquidation of Counterparty, neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.  Dealer will give notice to Counterparty of any netting or set
off effected under this provision.

 

(j)                                     Early Unwind.  In the event the sale by
Counterparty of the Convertible Notes is not consummated with the Initial
Purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on March 10, 2008 (or such later date as agreed upon by the
parties, which in no event shall be later than March 31, 2008) (March 10, 2008
or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and
(ii) Counterparty shall pay to Dealer, other than in cases

 

16

--------------------------------------------------------------------------------


 

involving a breach of the Purchase Agreement by the Initial Purchasers, an
amount in cash equal to the aggregate amount of costs and expenses relating to
the unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities, unless Counterparty
agrees to purchase any such Shares at the cost at which Dealer purchased such
Shares).  Following such termination, cancellation and payment, each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.

 

(k)                                  Designation by Dealer.  Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(l)                                     Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(m)                               Counterparts. This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(n)                                 Waiver of Trial by Jury.  EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(o)                                 Submission to Jurisdiction. Each party
hereby irrevocably and unconditionally submits for itself and its property in
any legal action or proceeding by the other party against it relating to the
Transaction to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Supreme Court
of the State of New York, sitting in New York County, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

 

(p)                                 Governing Law.  THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE
OF LAW DOCTRINE).

 

(q)                                 Dealer/Agent.

 

(i)                                     Dealer represents that it is an “OTC
derivatives dealer” as such term is defined in the Securities and Exchange Act
of 1934 and is an affiliate of a broker-dealer that is registered with and fully
regulated by the Securities and Exchange Commission, Agent.

 

(ii)                                  Dealer is not a member of the SIPC
(Securities Investor Protection Corporation).

 

(iii)                               The date and time of the Transaction
evidenced hereby will be furnished by Agent to Counterparty upon written
request, and Agent will furnish to Counterparty, upon written request, a
statement as to the source and amount of any remuneration received, or to be
received by, Agent in connection with the Transaction evidenced hereby.

 

17

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

 

 

Yours faithfully,

 

 

 

CREDIT SUISSE CAPITAL LLC

 

 

 

 

 

By:

/s/ Barry Dixon

 

 

 

Name: Barry Dixon

 

 

Title: Authorized Signatory

 

 

 

By:

/s/ Vittorio Scialoja

 

 

 

Name: Vittorio Scialoja

 

 

Title: Authorized Signatory

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,
AS AGENT FOR CREDIT SUISSE
CAPITAL LLC

 

 

 

 

 

By:

/s/ Marisa Scauzillo

 

 

 

Name: Marisa Scauzillo

 

 

Title: Vice President

 

 

 

 

By:

/s/ Bik Kwan Chung

 

 

 

Name: Bik Kwan Chung

 

 

Title: Vice President

 

 

 

Agreed and Accepted By:

 

REGAL ENTERTAINMENT GROUP

 

 

By:

/s/ Amy Miles

 

 

Name: Amy Miles

 

 

Title: CFO

 

 

--------------------------------------------------------------------------------